               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


 TERENCE LEE BRITT,

                Plaintiff,
                                     Civil No. 19-270 (RMB/JS)
      v.

 DOUGLAS BANKS and STATE OF NEW      ORDER
 JERSEY DEPARTMENT OF CHILDREN
 & FAMILIES,

                Defendants.


     Before the Court is Defendants’ Motion to Vacate the

Clerk’s Entry of Default [Docket # 11], which the Court

construes as opposition to Plaintiff’s Motion for Default

Judgment [Docket # 10]. Assuming arguendo, for purposes of these

motions only, that Defendants were properly served with process,

and that the Clerk properly entered default pursuant to Fed. R.

Civ. P. 55(a), Defendants’ counsel nonetheless asserts that

Defendants’ technical default was the result of nothing more

than excusable neglect. Default judgment is generally disfavored

in the Third Circuit, which prefers to decide cases on the

merits. See, e.g., Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d

Cir. 2004). Whether default judgment is proper depends on (1)

whether a plaintiff will be prejudiced if default is not

granted, (2) whether a defendant has a meritorious defense, and

(3) whether the defendant’s delay is the result of culpable
misconduct, as opposed to mere excusable neglect.    Butler v.

Pennsylvania Bd. of Prob. & Parole, 613 F. App’x 119, 122 (3d

Cir. 2015) (quoting Chamberlain v. Giampapa, 210 F.3d 154, 164

(3d Cir. 2000)).

     As the declaration of Francis A. Raso [Docket # 11, Attach.

# 2] adequately explains, Defense Counsel’s delay in this case

was due to “several pressing matters, including motion practice,

briefs, depositions, oral arguments, . . . trial preparations, .

. . an ongoing medical issue,” and an ongoing trial. [Id. ¶¶ 10-

11.] The Court thus finds that Defendants have sufficiently

established excusable neglect. Further, Plaintiff, in his

opposition to Defendants’ motion, does not assert that he has

suffered any prejudice from the Defendants’ default, and the

Court discerns no prejudice. Accordingly, the Court holds that

Defendants have satisfied their burden to demonstrate adequate

grounds to vacate entry of default against them. This has the

effect of rendering Plaintiff’s Motion for Default Judgment

moot. Therefore,

     IT IS on this 13th day of September, 2019, hereby:

     ORDERED that Defendant’s Motion to Vacate the Clerk’s Entry

of Default [Docket # 11] is GRANTED; and it is further

     ORDERED that Plaintiff’s Motion for Default Judgment

[Docket # 10] is DENIED AS MOOT; and it is further



                                2
     ORDERED that Defendants’ Motion to Dismiss [Docket # 12] is

hereby accepted as if it had been timely filed; and it is

further

     ORDERED that Plaintiff shall file his response to the

pending Motion to Dismiss [Docket # 12] within 14 days from the

date of this Order.



                       s/Renée Marie Bumb
                       RENÉE MARIE BUMB
                       United States District Judge




                                3
